Citation Nr: 0031385	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-41 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches, claimed as a residual of a head injury.  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from November 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1995, the RO 
denied service connection for bilateral hearing loss, 
residuals of a head injury, tinnitus, a back disorder, a skin 
disorder claimed as secondary to exposure to herbicides, and 
for PTSD.  In the same decision, the RO granted service 
connection for residuals of a fracture of the right wrist and 
denied a 10 percent evaluation for multiple, non-compensable, 
service-connected disabilities.  In June 1995, the veteran 
submitted a notice of disagreement with the denials of 
service connection for hearing loss, residuals of a head 
injury, tinnitus, a back disorder, a skin condition claimed 
as secondary to herbicide exposure and PTSD.  A statement of 
the case including these issues was mailed to the veteran in 
July 1995 and a substantive appeal on all issues was received 
in October 1995.  

In May 1997, the Board denied service connection for hearing 
loss, tinnitus, a back disorder, and a skin disorder claimed 
as secondary to herbicide exposure.  At the same time, the 
Board remanded the claim of entitlement to service connection 
for PTSD for additional evidentiary development.  Also, 
noting that service connection for headaches had been denied 
by an unappealed rating decision of August 1988 




and that the only residual of a head injury that the veteran 
seemed to be claiming (other than dental trauma) was 
headaches, the Board determined that the issue of service 
connection for residuals of a head injury should actually be 
adjudicated on the basis of whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for headaches, claimed as a residual of a 
head injury.  That issue is addressed in the remand portion 
of this decision.  

It is noted that the veteran has testified that he sustained 
dental trauma in the accident that resulted in the head 
injury at issue.  That matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
decision on the claim of service connection for PTSD has been 
requested or obtained, including service personnel records 
and requests for corroboration of alleged PTSD stressors. 

2.  The record does not establish that the veteran engaged in 
combat with the enemy while stationed in Vietnam, and a copy 
of a service record entry submitted by the veteran indicating 
that he was awarded the Combat Action Ribbon is not 
authentic.   

3.  Based on the veteran's submission of an altered document, 
he is deemed not credible.  

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

5.  The medical evidence does not establish a diagnosis of 
PTSD based on a verified stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal no complaints or findings 
of any psychiatric disorder, and the veteran's psychiatric 
status was noted to be normal on the service separation 
examination.  

Service personnel records that were received directly from 
the National Personnel Records Center (NPRC) reflect that the 
veteran was involved in operations in the Chu Lai area from 
May 1966 to January 1968.  He participated in Operation 
Oakland in June 1966 and in Operation Colorado in August 
1966.  These records show that he was awarded medals showing 
Vietnam service and that the last medal he was awarded was 
the Good Conduct Medal, which was approved on November 29, 
1968 by the commanding officer of a unit in Barstow, 
California.  These records do not reflect that the veteran 
was awarded the Combat Action Ribbon.  His primary duty while 
serving in Vietnam was warehouseman and general warehouseman.  
He served with the Support Company, FLSG-B, FLC, FMFPac.  His 
DD Form 214 shows that he was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal, the Vietnam 
Service Medal, a Navy Unit Commendation, and the Good Conduct 
Medal.  His military occupational specialty was general 
warehouseman. 

The report of a May 1988 VA examination does not include any 
pertinent findings or diagnosis.  

VA medical records reveal assessments and diagnoses of PTSD 
beginning in August 1994.  In an undated Social Survey 
Information Questionnaire, which appears to have been 
prepared by the veteran, he reported that his main job in the 
military had been in supply, that he had served in Chu Lain, 
Vietnam, that he had been in "combat support" (as opposed 
to combat), and that he was awarded the Vietnam Service 
Medal, the Vietnam Campaign Medal, the Navy Unit 
Commendation, the Good Conduct Medal and a "Military Service 
Medal."  In August 1994 the veteran reported that while in 
Vietnam he worked as a supply clerk/warehouseman and also 
helped make truck deliveries during which time he was shot at 
regularly.  He reported having vivid memories of unloading 
body bags and wounded soldiers from helicopters; that he 
witnessed U.S. soldiers "snapping" and killing four to five 
other soldiers; and that he witnessed a Viet Cong being cut 
in half and prisoners being shot.  The assessment at that 
time was post-traumatic stress syndrome and rule out PTSD.  A 
September 1994 clinical record notes that the veteran had a 
history of PTSD symptoms.  The assessment was PTSD.  In June 
1995 it was noted the veteran was requesting treatment for 
PTSD.  

The report of a September 1994 VA Social and Industrial 
History for PTSD shows that the veteran reported having 
enlisted in the Marine Corps in November 1965 and that he was 
trained as a warehouseman.  He stated he was sent to Vietnam 
where he served with "FLSGB Brave" at Chu Lai, and 
indicated that his duty at that time was the re-supply of all 
non-ammunition type material.  The veteran reported that the 
most difficult experiences he had while in Vietnam included 
unloading wounded and dead and on a few occasions seeing 
"guys go crazy and shoot other guys on the base."  He 
stated that that occurred on at least two occasions and 
people were killed as a result both times.  He indicated that 
he extended his tour of duty in Vietnam by six months to keep 
his younger brother from service there.  He informed the 
examiner that he did not begin to receive mental health 
treatment until August 1994, when he started treatment for 
alcohol abuse.  At that time, he reportedly was referred to a 
PTSD information class.  

The report of a September 1994 VA general medical examination 
does not include any pertinent findings or diagnoses.  

In a June 1995 statement the veteran wrote that he had "been 
fortunate to locate a copy of [his] service records to 
include the issuance of the Combat Action Ribbon."  He 
further reported that he had requested correction of his DD 
214 to reflect the Combat Action Ribbon.  The veteran 
included a photocopy of a page pertaining to awards from his 
service personnel records.  It is identical to that received 
from NPRC except that, below the award of the Good Conduct 
Medal, there is an entry showing that he was awarded the 
"CAR," and that the award was approved on November 30, 1968 
by "-do-."  

At a February 1996 RO hearing, the veteran testified under 
oath that he was assigned to a supply unit in Vietnam and was 
stationed at Chu Lai, and that upon arrival in Vietnam he was 
subjected to a mortar round explosion.  He testified that 
while in Vietnam he volunteered for 30 days duty in the field 
with a rifle company where he conducted patrols and search 
and destroy missions.  He could not remember the name of the 
rifle company.  He testified he did not serve more than 
fifteen days with the rifle company before requesting to be 
transferred back to his supply unit as he could not take duty 
in the field.  He indicated that he witnessed U.S. soldiers 
taking pictures posing with mutilated bodies of the enemy.  
He reported that he was not involved in combat that led to 
enemy deaths but just happened upon the scene.  He stated 
that he participated in convoy duty approximately two times 
per month and was fired upon during those trips.  He also 
testified that he performed interior and perimeter guard duty 
during which there was friendly fire (a firefight) with 
another Marine unit that he thought was the 1/7 or 2/7, with 
no casualties incurred.  

At the hearing, the veteran also testified that he helped 
remove wounded from helicopters; that he moved one man into a 
hospital and a half hour later removed him because he had 
died; and that he moved bodies to the morgue only twice 
during his tour because he couldn't take it.  He testified 
that at one time bodies had to be stored in a freezer where 
they kept their food because the morgue was full.  He stated 
that within the 30 days that he performed guard duty, his 
unit was subjected to mortar fire on three occasions.  He 
reportedly witnessed a jet being blown up in mortar attacks 
in Da Nang.  When questioned in regard to his service 
personnel records, the veteran indicated that he obtained 
some of his personnel records in 1988 (apparently including 
the page noting the award of the Combat Action Ribbon) and 
that to his knowledge he thought he had applied for 
correction of his military records, which he guessed was to 
reflect the CAR and that the document reflecting award of the 
CAR was obtained from the NPRC.  Transcript.   

In March 1996 NPRC provided a copy of service personnel 
records in response to a request by the RO to verify the 
award of the CAR.  The relevant page is identical to that 
previously provided by NPRC and does not show that the 
veteran was awarded the CAR.  A Report of Contact, dated in 
April 1996, shows the RO contacted a military records 
specialist at Marine Corps Headquarters (CMC ((Commandant 
Marine Corps))) and was advised that "any changes done to 
the award sheet cannot be done after service.  Changes can 
only be reflected on DD-215 + DD-214 which shows date [of 
the] update."  It was further reported that the law 
authorizing issuance of the Combat Action Ribbon wasn't in 
existence until July 1969 so any Combat Action Ribbon would 
not be reflected prior to that date, although it could be 
awarded retroactive to 1961.  It was further noted that the 
form reflecting the CAR submitted by the veteran did not 
match the NPRC records.  An annotation on the report of 
contact indicates that the veteran and his representative had 
"nothing additional to offer in explanation for the 
discrepancies." 

In January 1997, the veteran's representative submitted 15 
pages of service personnel records, including a copy of the 
page submitted by the veteran showing that he had been 
awarded the CAR.   

Associated with the claims file is a letter from the RO to 
the Commandant of the Marine Corps, listing the veteran's 
claimed stressors and asking for any corroborating 
information.  In a December 1997 letter from the 
Headquarters, United States Marine Corps, it was reported 
that the Combat Action Ribbon listed on a combat history page 
supplied by the RO (originally provided to VA by the veteran) 
appeared to be "not a valid entry."  It was further noted 
that anecdotal incidents, although possibly true, could not 
be researched; in order to be researched, incidents had to be 
reported and documented.  It was further noted that the RO 
should send in a copy of the veteran's DD Form 214 or 215 in 
order to complete any further research.  

In a January 1998 Supplemental Statement of the Case, the 
veteran was informed that according to NPRC he did not 
receive the CAR.  

In September 1998, the RO submitted another request to the 
Marine Corps for stressor verification, this time including a 
copy of the veteran's DD Form 214 and also a record of his 
duty assignments.  In October 1998, the Headquarters, United 
States Marine Corps, responded, noting that records showed 
the veteran had extended his assignment in Vietnam for six 
months but that no reason for the extension was provided.  It 
was further noted that records showed the veteran's primary 
duty was supply warehouse man; that there were no entries, as 
would have been required, showing he was temporarily assigned 
to 30 days guard duty or to a rifle unit; and that during the 
period in question there was a policy in effect disallowing 
more than one individual from a family serving in a combat 
zone, but this required an entry in the individual's service 
record book.  It was further reported that there was no way 
the Marine Corps could verify that the veteran saw prisoners 
shot, was detailed to assist with the unloading of dead and 
wound, saw GI's pose for photos with a dead Viet Cong, rode 
in a truck which came under enemy fire, or observed guys go 
crazy and shoot other guys; it was impossible to determine 
what the veteran personally witnessed.  Command chronologies 
were referenced as being a source of potential relevant unit 
information.   

In February 1999 the Marine Corps Historical Center advised 
the RO that information identifying the battalion and company 
with which the veteran served in Vietnam should be submitted 
to facilitate a search of unit records.  In April 1999, the 
RO informed the veteran that in order to research command 
chronologies, he had to supply the battalion and company he 
was assigned to in the Force Logistics Support Group "B."  
The veteran did not respond to this request for information.  

A VA Social and Industrial Survey was conducted in April 
2000.  The veteran stated that he served as a warehouseman 
during his entire time in the military.  He reported that he 
was not involved in any direct combat activities and was not 
exposed to any significant combat events.  His stressors were 
noted to be his involvement in loading and unloading dead 
bodies on a few occasions and being on the base when on a few 
occasions when "guys went crazy and shot other guys."  The 
veteran believed that two men were killed on the based by 
other GI's while he was there.  

A VA psychiatric examination was conducted in April 2000.  
The veteran informed the examiner that while in Vietnam he 
went on operations in the field for approximately fifteen 
days with a Marine infantry group but was disturbed by events 
he witnessed and was sent back to the supply company he came 
from.  He reported witnessing other soldiers posing for 
photographs with the blown-apart body of an enemy soldier.  
The veteran informed the examiner that he had come under 
enemy mortar attacks while stationed in Chu Lai; went on 
convoy protection details; and on one occasion in 1967 
witnessed a truck from the 9th Engineers that had been blown 
up and bodies were flying in the air.  All six men riding in 
the truck were reportedly killed.  The veteran indicated that 
he was riding in another truck when the explosion occurred.  
He reportedly had been informed by a Vietnamese that the road 
was booby-trapped and, although he had tried to stop the 
truck, he was unsuccessful.  He also stated that in early 
1967 at Chu Lai, a soldier killed four other soldiers after a 
bout of drinking and smoking marijuana.  The veteran noted 
that he was lying in his bunk at the time of the incident and 
a bullet passed less than two feet away from him.  Another 
stressful incident was when he opened a body bag and saw a 
headless body.  He stated that putting bodies in his freezers 
had bothered him, as he could smell the "smell of death."  
He also reported an incident at MAC-12, where a sniper was 
shooting at Vietnamese and Americans; the veteran believed 
the sniper was a Marine on the base.  He recalled a friendly 
fire incident, when his unit was fired upon by other Marines 
in 1967 but there were no causalities, and he reported having 
been on night patrols but was not attacked.  The pertinent 
diagnosis from the examination was PTSD.  Service in Vietnam 
was noted to be a stressor.  

In a statement dated in August 2000, the veteran's 
representative reported in part that neither he nor the 
veteran had any further evidence to submit in support of the 
veteran's claim of entitlement to service connection for 
PTSD.  

Criteria

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2000). 

Where a veteran engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304, as 
determined through recognized military citations or other 
service department evidence.  In other words, a veteran's 
bare assertions that he "engaged in combat with the enemy" 
are not sufficient, by themselves, to establish this fact.  
If the determination of combat status is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).



The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed non-combat stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there were "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).

Analysis

Initially, the Board concludes that VA's duty to assist has 
been met in this case.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  The RO has requested 
or obtained all available relevant evidence and, explained to 
the veteran that without detailed information from him in 
regard to his claimed stressors, further attempts at 
corroboration of those stressors would be unproductive.  

The record reflects that the veteran served in the Republic 
of Vietnam for about 18 months and that he has been diagnosed 
on multiple occasions as having PTSD based on claimed 
Vietnam-related stressors.  However, his military records 
show that his primary duties in Vietnam were as a 
warehouseman, which does not denote combat, and his military 
occupational specialty (MOS) was general warehouseman, which 
is not a combat MOS.  Although his service personnel records 
reflect that he participated in certain campaigns, that alone 
does not establish that he engaged in combat with the enemy.  
As pointed out in the concurring opinion in Gaines v. West, 
11 Vet. App. 353, 361 (1998), "All personnel in a combat 
theater, and many outside it, are engaged in 'operations.'  
That is why they are there, whatever their assignment or 
military specialty.  That includes many who are remote from 
the exposure to the actuality or the threat of hostile 
fire." 

The RO attempted on multiple occasions to obtain 
corroboration of the veteran's claimed stressors; however, 
lacking more precise information from the veteran, neither 
the Headquarters, Marine Corps, nor the Marine Corps 
Historical Center could provide supporting information.  The 
veteran simply ignored the RO's last request for details.  

Particularly noteworthy in this case is the veteran's 
submission of copies of service personnel records which, he 
testified, were obtained from NPRC.  For the most part, those 
records are identical to ones obtained from NPRC by the RO.  
However, in one important aspect they differ.  A service 
record page reflecting awards submitted by the veteran notes 
that award of the CAR was approved on November 30, 1968.  A 
copy of the same service record page obtained from NPRC by 
the RO is identical except that it contains no reference to 
the CAR.  

In April 1996 the RO contacted a Marine Corps record 
specialist who advised that changes to the service personnel 
records after the veteran's discharge could only be reflected 
on DD Form 214 or 215 and that the law enacting issuance of 
the CAR was not promulgated until July 1969, eight months 
after the veteran's discharge from active duty.  It was 
further noted that although the CAR could be awarded 
retroactive to 1961, such would not be reflected in service 
personnel records prior to July 1969.  The military records 
specialist concluded that the service record page submitted 
by the veteran did not match the NPRC records.  Moreover, 
when asked to provide an opinion as to the authenticity of 
the veteran's award of the CAR, the Headquarters, Marine 
Corps responded in December 1997 that it appeared the CAR 
entry listed on the combat history page submitted by the 
veteran was not a valid entry.  

The veteran's personal hearing testimony on this matter was 
to the effect that the document reflecting award of the CAR 
was obtained by him from NPRC.  However, despite his 
testimony under oath, the evidence unequivocally shows that 
the document was altered to reflect the award of the CAR 
(which, were it accurate, would support the veteran's claim 
for PTSD).  While it can not be said who altered the document 
(without perhaps referral to the VA's Office of the Inspector 
General for an investigation and document analysis), it is 
clear that someone did.  In other words, the Board does not 
believe that the copy of the awards document sent to and 
received by the veteran from NPRC contained the entry 
regarding the CAR.  While the veteran purportedly can not 
explain the discrepancy, his claimed ignorance of the 
alteration does not lend credibility to the document.  This 
item of evidence is totally without probative value and, in 
fact, provides a basis for the Board to reject the 
credibility of the veteran, himself.  Thus, no probative 
value can be assigned to the alleged award of the CAR or to 
the veteran's subjective evidence of his participation in 
combat and his claimed Vietnam stressors.  Further, it is 
concluded that the veteran did not engage in combat with the 
enemy while serving in Vietnam.  This conclusion is 
consistent with his own characterization of his Vietnam 
service as "combat support" rather than "combat" in a VA 
questionnaire, and with the absence of the CAR in his 
statement of medals/awards in the same questionnaire.  

The veteran has alleged a multitude of "stressors," which 
include helping to load and unload dead and wounded soldiers; 
seeing U.S. soldiers going crazy and shooting other soldiers; 
being shot at when making deliveries by truck to units in the 
field; observing a Viet Cong soldier who was cut in half; 
witnessing prisoners being shot; conducting patrols and 
search and destroy missions with a rifle company for 
approximately fifteen days; witnessing U.S. soldiers being 
photographed with mutilated enemy corpses; performing guard 
duty and coming under attack by another Marine unit sometime 
in 1967; helping to move a wounded man to the hospital and 
then removing him because he had died; witnessing bodies 
being stored in a food locker; being subjected to mortar fire 
while performing perimeter guard duty; and opening a body bag 
and seeing a decapitated body.  Since the credible and 
probative evidence does not establish that the veteran 
engaged in combat with the enemy, his alleged stressors may 
not be accepted on the basis of his word alone, even if he 
were deemed credible.  Although the RO attempted to verify 
the stressors, the veteran did not provide information (such 
as names, places, dates or unit designations) sufficient to 
facilitate a search of possibly helpful unit records and the 
RO's last request for him to provide such details was 
ignored.  The Court has held that asking a veteran to provide 
the underlying facts, i.e., the names of individuals 
involved, the dates, and the places where the claimed events 
occurred, does not constitute an impossible or onerous task.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Additionally, a non-combat veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence that the claimed stressors 
actually occurred.  Cohen v. Brown, supra at 20 (citing 
Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  The sole 
supporting evidence in this case that the alleged stressful 
events occurred is the veteran's own testimony and 
statements, along with notation of the claimed stressors as 
recorded by medical personnel in connection with treatment 
and evaluation.  However, supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396.  

Thus, without credible supporting evidence that the claimed 
in-service stressors actually occurred, the diagnosis of PTSD 
based on those alleged events, is not supportable.  The Board 
is not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported or 
based on inaccurate factual premises.  See Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  Moreover, the Board is not required to 
accept a physician's diagnosis "[j]ust because a physician 
or other health care professional accepted the appellant's 
description of his [wartime] experiences as credible and 
diagnosed the appellant as suffering from PTSD."  West v. 
Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  Accordingly, as the evidence 
showing that the veteran engaged in combat is fraudulent and 
his claimed stressors could not be corroborated, his claim of 
service connection for PTSD must be denied.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



REMAND

In 1988, the RO denied service connection for headaches and 
the veteran did not appeal.  In March 1995, the RO denied a 
claim of service connection for disability then characterized 
by the veteran as a head injury.  The veteran appealed that 
determination.  At a personal hearing in February 1996 the 
veteran testified that the residuals of his head injury were 
headaches.  In a May 1997 decision, the Board noted that as 
the only residual the veteran appeared to be claiming was 
headaches and that service connection had been previously 
denied for headaches, that matter should be decided on the 
basis of whether there was new and material evidence to 
reopen the claim of service connection for headaches.  
Pursuant to the Board's remand, the RO, in a May 2000 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for headaches secondary to a head injury.  
Although the veteran did not file a notice of disagreement to 
the May 2000 rating decision that recharacterized the head 
injury/headache issue, he had previously disagreed with the 
May 1995 rating decision on that matter.  Thus, the Board 
finds that the issue was in appellate status and that the RO 
should have issued a statement of the case on whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for headaches secondary to 
a head injury.  See Godfrey v. Brown, 7 Vet. App. At 408-10 
(1995).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case on the matter of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for headaches claimed 
as a residual of a head injury, to 
include the relevant law and regulations.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted 
in this case.  The appellant need take no action unless 
otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 18 -


- 1 -


